       Case 2:19-cr-00448-DLR Document 51 Filed 07/14/20 Page 1 of 3



 1 MICHELLE PASCUCCI, Trial Attorney (Mass. Board of Bar Overseers #690889)
     Michelle.Pascucci@usdoj.gov
 2
     BRITTAIN SHAW, Trial Attorney (DC Bar #472990)
 3   Deborah.Shaw@usdoj.gov
     Fraud Section, Criminal Division
 4   U.S. Department of Justice
     1400 New York Avenue NW
 5
     Washington, DC 20005
 6   202-262-9019 (Pascucci)

 7 Attorneys for the United States
 8
                          IN THE UNITED STATES DISTRICT COURT
 9
                               FOR THE DISTRICT OF ARIZONA
10
11   United States of America                       Case No. 2:19-CR-448-2
12   vs.                                            JOINT MOTION TO CONTINUE
                                                    TRIAL AND RULE 11 PLEA
13                                                  HEARING
14   James B. Panther, Jr.,
     a/k/a “James Suqui”             and   “James
15   Suquilanda,” and
16
            Defendant.
17
18
            The undersigned parties, by their respective attorneys, hereby submit this Motion to
19
     Continue Trial and Rule 11 Plea Hearing and an accompanying proposed order for the
20
     Court’s consideration.
21
            On May 4, 2020, the parties notified the Court of the defendant’s intent to enter a
22
     plea of guilty. A Rule 11 plea hearing was scheduled for July 21, 2020, and the trial date
23
     was continued to August 4, 2020. Upon further review of the case file, the government
24
     recently determined that items in its possession were not previously disclosed to the
25
     defendant. The government recently sent a production of these materials to defense
26
     counsel; anticipates sending an additional production in the coming weeks; and, if needed,
27
     will send supplemental productions as its review of the case file continues. Accordingly,
28
     the parties jointly request to continue the dates currently scheduled for trial and the Rule
       Case 2:19-cr-00448-DLR Document 51 Filed 07/14/20 Page 2 of 3




 1   11 plea hearing to September 2020 to allow the defendant time to review these materials.
 2         The parties further request that this Court exclude the period of time from July 21,
 3   2020 to the Rule 11 plea hearing from the Speedy Trial Act calculus pursuant to 18 U.S.C.
 4   § 3161(h)(1)(G)) and (h)(7).
 5
 6
 7   Respectfully submitted,
 8
 9   FOR PLAINTIFF                                   FOR DEFENDANT
     UNITED STATES OF AMERICA                        JAMES B. PANTHER, JR.
10
11
12
13   By:   s/Michelle Pascucci                       By:    s/Dennis Burke______
           Michelle Pascucci, Trial Attorney                Dennis Burke, Esq.
14
           Brittain Shaw, Trial Attorney                    Mark Kokanovitch, Esq.
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               -2-
       Case 2:19-cr-00448-DLR Document 51 Filed 07/14/20 Page 3 of 3




 1                                CERTIFICATE OF SERVICE

 2          I HEREBY CERTIFY that, on July 14, 2020, I electronically filed the foregoing document
     with the Clerk of the Court using CM/ECF, which will send notification to counsel of record.
 3
 4
                                               Respectfully submitted,
 5
                                        BY:    /s/ Michelle Pascucci
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 -3-
